Citation Nr: 1018860	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  09-02 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to October 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon.


FINDINGS OF FACT

1.  There is medical evidence of record causally relating the 
Veteran's bilateral sensorineural hearing loss disability to 
his military service.

2.  Vertigo was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).

2.  Vertigo was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in June 2007, from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter explained the evidence necessary to substantiate the 
Veteran's claims of entitlement to service connection, as 
well as the legal criteria for entitlement to such benefits.  
The letter also informed him of his and VA's respective 
duties for obtaining evidence. 

In addition, the June 2007 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is basis of this appeal was decided after the 
issuance of an initial, appropriate VCAA notice.  As such, 
there was no defect with respect to timing of the VCAA 
notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  



Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issues.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the 
nervous system, will be presumed to have been incurred in, or 
aggravated by, active service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Analysis

Bilateral Hearing Loss

The Board finds that the medical evidence of record supports 
the Veteran's contention that he has bilateral sensorineural 
hearing loss disability that is causally related to noise 
exposure he experienced in service.  The Veteran reported a 
history of military noise exposure due to combat exposure and 
his work on heavy equipment.  As such, the Board finds that 
exposure to acoustic trauma in service is consistent with the 
circumstances of his service.  38 U.S.C. § 1154(a) and (b) 
(West 2002).  

Moreover, results of his February 2008 VA audiology 
evaluation confirm that he has sufficient hearing loss in 
both his ears to meet the threshold minimum requirements of 
38 C.F.R. § 3.385 to be considered an actual "disability."  
The reported audiometric findings at that time revealed the 
Veteran had auditory thresholds in the frequencies 1000, 
3000, and 4000 Hertz at 40 decibels or greater in the right 
ear and auditory thresholds in the frequencies 3000, and 4000 
Hertz at 40 decibels in the left ear.  

The Board acknowledges that the Veteran had normal hearing at 
his discharge from service, and that the February 2008 
examiner noted that the Veteran's bilateral hearing loss 
could not be attributed to a specific date or circumstance 
during the Veteran's military service, including at his 
discharge examination, as he could for his service-connected 
tinnitus.  However, this is not determinative as to whether 
his current bilateral hearing loss is etiologically related 
to his military service and does not preclude service 
connection in this case.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993) ("[§ 3.385] operates to establish when a 
measured hearing loss is . . a 'disability' for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met . . .").  Further, in 
Hensley, the Court indicated a veteran need not have met the 
requirements of 38 C.F.R. § 3.385 while in service, only 
presently.  See Hensley, 5 Vet. App. at 158-59.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Given that the RO found that the Veteran is entitled to 
service connection for tinnitus incurred during his service 
(as granted in the May 2008 rating decision), based on his 
report of continuity of symptomatology since service, 
including at the time of VA examination in February 2008, the 
Board finds that the Veteran is equally competent and 
credible to report his having experienced bilateral hearing 
loss since service.  The opinion rendered in the February 
2008 VA examination report, that it was not possible to 
isolate the etiology of the Veteran's hearing loss, since his 
evaluation at the time of separation revealed his hearing to 
be within normal limits, is not sufficient to negate the 
Veteran's competent and credible report of continuity of 
symptomatology of bilateral hearing loss since service, 
particularly since the VA examiner conceded that the 
Veteran's tinnitus was associated with his bilateral hearing 
loss.  Further, the Board notes that the February 2008 VA ear 
disease examiner found that his tinnitus was due to noise 
exposure during the Veteran's service.  Therefore, the Board 
finds that the evidence of record is in equipoise, and with 
resolution of doubt in the Veteran's favor, finds that 
service connection is warranted for bilateral hearing loss 
disability.

When the evidence favorable to the claim is considered, it is 
at least as likely as not that the Veteran's current 
bilateral sensorineural hearing loss is attributable to noise 
exposure coincident with his military service.  Thus, service 
connection for bilateral hearing loss is warranted.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Vertigo

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for vertigo.  38 C.F.R. 
§ 3.102.  

There is no medical evidence of record indicating the 
Veteran's vertigo was incurred during or as a result of his 
military service.  The Board points out that the Veteran does 
not allege, nor does the evidence support, demonstrable 
continuity of symptomatology during his military service or 
the intervening years after his discharge from service and 
the initial diagnosis.  According to the medical evidence of 
record, the Veteran was first diagnosed with possible vertigo 
in 2003, many years after his discharge from service.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

The Board acknowledges that the Veteran alleges that his 
vertigo is related to his military service.  However, there 
is no medical nexus evidence of record otherwise linking his 
vertigo to his military service.  See also Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation  . . . ").  Significantly, 
at the Veteran's February 2008 and March 2008 VA 
examinations, the examining physician found that the 
Veteran's vertigo was not related to the Veteran's military 
service.  According to the VA examiners, there the Veteran's 
vertigo is related to Meniere's disease and there is no 
evidence that this disorder was incurred during or as a 
result of the Veteran's military service, as there was no 
indication that the Veteran was evaluated or treated for an 
ear condition during his military service; as noted 
previously, the Veteran was first treated for related 
symptoms in 2003.  The VA examiner also noted that the 
Veteran had a history of sinus problems and occasional fluid 
in his right ear in recent years.  As such, in the absence of 
any evidence to the contrary, the Board concludes that the 
contemporaneous evidence of record fails to show that the 
Veteran's currently diagnosed vertigo was incurred during his 
active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and 
that there is 'a relationship between the disability and an 
injury or disease incurred in service or some other 
manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

The Board finds that the February 2008 and March 2008 VA 
examinations must be given great probative weight because the 
opinions were based on a review of the entire record and full 
examination, as well as accompanied by an explanation of the 
rationale.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) 
(in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility and 
probative value of proffered evidence in the context of the 
record as a whole).  The VA examination reports concluded, 
with a clear basis and rationale, that there was no evidence 
that the Veteran's vertigo was related to his military 
service.  See Prejean v. West, 13 Vet. App. 444, 448-49 
(2000) (stating that factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the 
opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (finding that most of the probative value of 
a medical opinion comes from its reasoning, and threshold 
considerations include whether the person opining is suitably 
qualified and sufficiently informed).

In conclusion, although the Veteran asserts that his current 
vertigo is related to service, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  The Board observes that objective medical 
evidence generally is required to address questions of 
medical causation.  Lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a).  While the Board finds that 
the Veteran is competent to report that he has vertigo and 
that he believes it is related to his military service, 
little probative weight can be assigned to his statements 
associating his vertigo to his service, as the Board deems 
such statements to be less than credible.  In this regard, 
the Board points out the absence of any corroborating medical 
evidence supporting his assertions, such as evidence of 
vertigo during service or for many years thereafter, in and 
of itself does not render his statements incredible, such 
absence is for consideration in determining credibility.   
Similarly, the Veteran has not shown, however, that he has 
the expertise required to offer an opinion regarding any 
causal relationship between his vertigo and active service. 
While the Veteran's contentions have been considered 
carefully, these contentions are outweighed by the medical 
evidence of record, which does not demonstrate that his 
vertigo is attributed to active service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).   

As such, the negative evidence of record is of greater 
probative value than the Veteran's statements in support of 
his claim.  The Board has considered the doctrine of giving 
the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2009), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
there is a preponderance of the evidence against the 
Veteran's claim.


ORDER

Entitlement to service connection of bilateral hearing loss 
is granted.

Entitlement to service connection of vertigo is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


